Exhibit 10.2

 

THE SECURITIES EVIDENCED HEREBY AND THE SECURITIES ISSUABLE UPON CONVERSION
HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. SUCH SECURITIES MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED EXCEPT (1) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE STATE SECURITIES
LAWS AND THE SECURITIES LAWS OF OTHER JURISDICTIONS, AND IN THE CASE OF A
TRANSACTION EXEMPT FROM REGISTRATION, UNLESS THE COMPANY HAS RECEIVED AN OPINION
OF COUNSEL SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS.

 

SUN BIOPHARMA, INC.

Convertible Promissory Note

 

$_______.00

Original Issue Date:                  

 

For Value Received, Sun BioPharma, Inc., a Delaware corporation (the “Company”),
promises to pay to the order of ___________________ (the “Investor”), at such
place as the Investor may from time to time in writing designate to the Company,
the principal sum of $________.00, together with all accrued but unpaid interest
thereon as set forth below.

 

1.        Loan Agreement. This Convertible Promissory Note (this “Note”) is one
of several promissory notes (the “Notes”) issued by the Company pursuant to that
certain Securities Purchase Agreement between the Company and the investors
party thereto dated as of December   , 2018 (the “Agreement”). All capitalized
terms not otherwise defined herein having the meaning set forth in the
Agreement. By acceptance of this Note, Investor expressly agrees, for the
benefit of the present and future holders of such indebtedness, to be bound by
the provisions of this Note and the Agreement.

 

2.        Payment Terms; Maturity. Simple interest on the unpaid principal
balance of this Note will accrue at the rate of 10.0% per annum. Accrual of
interest will commence on the date of this Note, will continue until this Note
is fully paid, and will be payable in a single installment at maturity as set
forth below. The interest rate will be computed on the basis of the actual
number of days elapsed in a 365-day year. If not sooner converted as provided
below, the entire unpaid principal balance, together with all accrued but unpaid
interest, will be due and payable in cash on June 30, 2019 (the “Maturity
Date”). The Maturity Date of this Note and all Series Notes (defined below) may
be extended by a writing signed by the holders of at least a majority in
principal amount of the Series Notes. All payments of interest and principal
will be made in lawful money of the United States of America and will be made
pro rata among all holders of Series Notes, without any deduction by way of
set-off, counterclaim, or otherwise. All payments will be applied first to
interest and thereafter to principal. All payments will be made to the Investor
at the address set forth in the Agreement or at such other address as is
provided in writing to the Company.

 

3.        Ranking. This Note represents an unsecured obligation of the Company.
It is subordinated in right of payment to the prior payment in full of any
Senior Indebtedness (defined below). Notwithstanding the foregoing, this Note
ranks equally with all other Notes with respect to right of payment and
priority. “Senior Indebtedness” means, unless expressly subordinated to or made
on a parity with the amounts due under the Series Notes, all amounts due in
connection with (a) indebtedness of the Company to banks or other lending
institutions regularly engaged in the business of lending money (including
venture capital, investment banking or similar institutions and their affiliates
that sometimes engage in lending activities but are primarily engaged in
investments in equity securities) and (b) any indebtedness or any issued in
exchange for such Senior Indebtedness by a guarantor.

 

 

Convertible Promissory Note  Page 1

 

--------------------------------------------------------------------------------

 

 

4.        Repayment. All amounts due under this Note may be repaid or prepaid by
the Company in whole or in part at any time without penalty or premium, at the
option of the Company. However, the Company will give the Investor five days’
prior written notice of any such payment and, at the time of payment, the
Company will pay all accrued but unpaid interest on the portion of the principal
balance repaid.

 

5.         Conversion.

 

(a)     Mandatory Conversion. Upon the earlier of (i) the closing of a Qualified
Financing and (ii) the Maturity Date, all of the outstanding principal and
accrued but unpaid interest on such date will be automatically converted into
shares of Common Stock based on the Conversion Price then in effect.

 

(b)     No Fractional Shares. The number of shares and/or units of Company
securities issuable pursuant to this Section 5 will be rounded down to the
nearest whole share.

 

(c)     The “Conversion Price” will initially equal $3.50, but may be adjusted
prior to conversion as follows:

 

(i)     If the Company subdivides its outstanding shares of Common Stock into a
greater number of shares, then the Conversion Price in effect immediately prior
to such subdivision will be proportionately reduced.

 

(ii)     If the Company combines its outstanding shares of Common Stock into a
smaller number of shares, then the Conversion Price in effect immediately prior
to such combination will be proportionately increased.

 

(iii)     If the Company issues shares of Common Stock or units consisting of
shares of Common Stock for all cash consideration or upon the conversion of
indebtedness for less than $3.50 per share of Common Stock (excluding any
Qualified Financing that results in conversion of the Note), then the Conversion
Price will be reduced to the per share price paid by investors in such issuance
of Common Stock.

 

6.        Actions on Conversion. At such time as this Note is converted into
Company securities, the rights of the Investor under this Note will cease, and
such person will be treated for all purposes as the record holder of the
securities issuable upon conversion. As promptly as practicable but no later
than the applicable conversion date the Company will issue a certificate (or
electronic equivalent thereof) representing the securities issuable upon
conversion.

 

7.        Series Notes. This Note is one of a series of convertible promissory
notes of like tenor issued by the Company between December 1, 2018 and
January 31, 2019 (collectively, the “Series Notes”). When actions are specified
herein as happening upon the decision of holders of a majority in principal
amount of the Series Notes, such action shall be evidenced by a writing executed
by such holders and delivered to all holders of Series Notes and shall be the
act of and binding on all holders of Series Notes.

 

8.         Restriction on Transfer of the Note. Any sale or transfer of this
Note must comply with the requirements contained in the Agreement.

 

 

Convertible Promissory Note  Page 2

 

--------------------------------------------------------------------------------

 

 

9.        Events of Default. Upon the occurrence of any one or more of the
following events (each and “Event of Default”), all amounts then remaining
unpaid on this Note, including any accrued but unpaid interest, may be declared
to be or shall become immediately due and payable by a writing signed by the
holders of at least a majority in principal amount of the Series Notes:

 

(a)     if default is made in the punctual payment of any installment of the
principal or interest of the Series Notes and such default has continued for a
period of five days after written notice thereof to the Company by the holder of
any Series Note; or

 

(b)     if a trustee, receiver, conservator or other similar official is
appointed for the Company or for all or substantially all of the Company’s
assets and the order of such appointment is not discharged, vacated or stayed
within 60 days after such appointment; or

 

(c)     if any judgment, writ or warrant of attachment or of any similar process
in an amount in excess of $10,000,000 is entered or filed against the Company or
against any of the property or assets of the Company and remains unpaid,
unvacated, unbonded or unstayed for a period of 60 days; or

 

(d)     if an order for relief is entered in any Federal bankruptcy proceeding
in which the Company is the debtor; or if bankruptcy, reorganization,
arrangement, insolvency, or liquidation proceedings, or other proceedings for
relief under any bankruptcy or similar law or laws for the relief of debtors,
are instituted by or against the Company and, if instituted against the Company,
are consented to or, if contested by the Company, are not dismissed by the
adverse parties or by an order, decree or judgment within 60 days after such
institution; or

 

(e)     if default is made in the due and punctual performance or observance of
any other material term contained in this Agreement or the Series Notes, and
such default has continued for a period of 30 days after the earlier of the
Company’s knowledge thereof or written notice thereof to the Company by the
holder of any Series Note.

 

10.      No Rights or Liabilities as Holder of Equity Interests. This Note does
not of itself entitle the Investor to any voting rights or other rights as a
holder of equity interests in the Company. In the absence of conversion of this
Note, no provisions of this Note, and no enumeration herein of the rights or
privileges of the Investor, shall cause the Investor to be a holder of equity
interests in the Company for any purpose.

 

 

11.      Amendments and Waivers. Any term of this Note may be amended,
terminated or waived only with the written consent of the Company and a majority
in principal amount of the Series Notes.

 

12.      Waiver of Notice, Protest and Demand. The Company hereby waives
presentment for payment, notice of nonpayment, protest, notice of protest, and
all other notices, filing of suit and diligence in collecting the amounts due
under this Note and agrees to not require the Investor to first initiate any
suit or exhaust its remedies against any other person or parties in order to
enforce payment of this Note.

 

13.      Titles and Subtitles. The titles and subtitles used in this Note are
used for convenience only and are not to be considered in construing or
interpreting this Note.

 

14.      Governing Law. This Note shall be governed by, and construed in
accordance with, the laws of the State of Minnesota, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law.

 

[Signature Page Follows]

 

 

Convertible Promissory Note  Page 3

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be signed by its duly
authorized officer and to be dated as of the date first written above.

 

 

SUN BIOPHARMA, INC.

 

 

 

 

 

 

 

By:______________________________________________

 

Name: ___________________________________________

 

Title: ____________________________________________

 

 

Convertible Promissory Note  Signature Page